Citation Nr: 1201951	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) with degenerative joint disease (DJD) of the thoracolumbar spine, prior to March 1, 2010.

2.  Entitlement to a rating in excess of 20 percent for DDD with DJD of the thoracolumbar spine, since March 1, 2010.

3.  Entitlement to an initial rating in excess of 10 percent for spondylosis of the cervical spine.

4.  Entitlement to an initial rating in excess of 30 percent for right ankle fracture, prior to October 4, 2006.

5.  Entitlement to a rating in excess of 30 percent for right ankle fracture, from March 1, 2007 through February 18, 2009.

6.  Entitlement to a rating in excess of 30 percent for right ankle fracture, from June 1, 2009.

7.  Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left foot, status post bunionectomy.

8.  Entitlement to an initial, compensable rating for hallux valgus of the right foot.

9.  Entitlement to an initial, compensable for bursitis of the left shoulder. 

10.  Entitlement to an initial, compensable rating for patellofemoral syndrome of the right knee, prior to March 24, 2008.

11.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome of the right knee, from  March 24, 2008.

12.  Entitlement to service connection for recurrent ingrown toenails.

13.  Entitlement to service connection for chronic urethritis.

14.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the Benefits Delivery at Discharge Unit at the RO in Winston-Salem, North Carolina, inter alia, denied service connection for a low back disability; but granted service connection for disabilities of the cervical spine and right ankle, assigning initial noncompensable ratings for each, effective April 1, 2006.  In May 2006, the Veteran filed a notice of disagreement (NOD) with the denial of service connection and assigned disability ratings.  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Roanoke, Virginia, which has certified the appeal to the Board.  

Also during the pendency of this appeal, in an October 2010 rating decision, the RO granted a higher, 20 percent initial rating for the Veteran's DDD with DJD of the thoracolumbar spine, from March 1, 2010.   Additionally, as regards the Veteran's right ankle disability, during the course of the appeal the RO granted temporary, 100 percent ratings from October 4, 2006 to March 1, 2007, and from February 19, 2009 to June 1, 2009 (See 38 C.F.R. § 4.29 (2011)).  A 30 percent rating was assigned prior to October 4, 2006, between the two temporary total ratings, and after June 1, 2009.  

Because the claims for the Veteran's lumbar spine, cervical spine, and right ankle involve requests for higher initial ratings following the awards of service connection, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).
Moreover, as higher ratings for the Veteran's lumbar spine and right ankle disabilities are assignable for periods other than those during which temporary total ratings have been assigned, and the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as regards these disabilities as encompassing the matters as set forth on the title page.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The remand also addresses claims for higher ratings for the Veteran's left foot, right foot, left shoulder and right knee disabilities, and the claims for service connection for ingrown toenails, chronic urethritis, and bilateral hearing loss, for which the Veteran has completed the first of two actions required to place these matters in appellate status.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The record reflects that the Veteran has received treatment at the VA Medical Center (VAMC) in Hampton, Virginia.  While the claims file currently includes treatment records from that facility dated up to October 2009, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Hampton VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran, since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The record also reflects that there are outstanding, pertinent private medical records.  In an April 2008 VA Form 21-4142 (Authorization and Consent to Release Information to VA), the Veteran indicated that he has received treatment for the disabilities on appeal at The Therapy Network and Interim Health Care in Virginia Beach, Virginia.  Also, in an April 2008 letters he indicated that he has been treated at Portsmouth Hospital in Portsmouth, Virginia.  In a March 2009 VA Form 21-4142, the Veteran additionally indicated he has received treatment at Virginia Beach General Hospital.  The record does not reflect that these records have been obtained, or that the RO made any attempt to request them; however, because the noted records could bear on the outcome of the Veteran's claims for higher ratings, efforts should be made to procure them.  VA has a duty to assist claimants in obtaining evidence not in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(1) (2011).  

Therefore, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on  appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  in its letter, the RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from The Therapy Network, Interim Healthcare, Portsmouth Hospital, and Virginia Beach General Hospital.

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for which an appeal has been perfected.  The RO's adjudication of the claims for higher ratings should include consideration of whether further "staged" rating of the Veteran's disabilities (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is appropriate.

As a final matter, the Board points out that, in the April 2006 rating decision, the RO awarded service connection for the Veteran's left foot disability, right foot disability, left shoulder disability, and right knee disability, and assigned noncompensable disability ratings.  The RO also denied service connection for recurrent ingrown toenails, chronic urethritis, and bilateral hearing loss.  The Veteran was furnished notice of this rating decision in April 2006.  Thereafter, in May 2006, the Veteran filed an NOD with this rating decision.  In subsequent rating decisions, higher, 10 percent initial ratings for the left foot and right knee were assigned.  However, the 10 percent ratings assigned are not the  maximum rating available for the disabilities, and the claims file does not reflect any expression of satisfaction with the ratings.  The RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011). 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO must furnish to the Veteran and his representative an SOC on the claims for higher initial ratings for the Veteran's left foot, right foot, left shoulder, and right knee, and the claims for service connection for recurrent ingrown toenails, chronic urethritis, and bilateral hearing loss, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on those issues.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-with respect to the matters identified above, within 60 days of the issuance of the SOC.

2.  The RO should obtain from the Hampton VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should furnish to the Veteran and his representative a letter requesting that the provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO should specifically request that the Veteran complete signed, current authorization(s) to enable it to obtain all records from The Therapy Network, Interim Healthcare, Portsmouth Hospital, and Virginia Beach General Hospital.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claims for higher initial ratings should include consideration of whether further "staged" ratings of the Veteran's disabilities, pursuant to Fenderson (cited to above) is appropriate.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The RO should not return the claims file to the Board until after the Veteran perfects an appeal as to the issues identified in paragraph 1 above, or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


